Case 3:19-cv-00879-MHL Document 5 Filed 11/27/19 Page 1 of 2 PageID# 53



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division


KASHYAP “KASH” PATEL                              )
                                                  )
              Plaintiff,                          )
                                                  )
v.                                                )             Case 3:19-cv-879-MHL
                                                  )
                                                  )
POLITICO, LLC et al                               )
                                                  )
              Defendants.                         )
                                                  )


          MOTION TO REMAND CASE TO STATE COURT
       UMMM




              Plaintiff, Kashyap “Kash” Patel, by counsel, pursuant to 28 U.S.C. § 1447(c) and

Rules 7(b) and 81(c) of the Federal Rules of Civil Procedure and Local Civil Rule 7,

hereby moves the Court to remand this action to the Circuit Court for the County of

Henrico, Virginia.

              The arguments and legal bases for Plaintiff’s Motion to Remand are stated more

fully in a Memorandum in Support of Motion for Remand to State Court, being filed

contemporaneously with this Motion.



              WHEREFORE, Plaintiff, Kashyap “Kash” Patel, respectfully requests the Court

to grant this Motion and remand this action to State Court. In accordance with § 1447(c),

Plaintiff requests attorney’s fees in the sum of $950 (2 hours @ $475/hr) incurred as a

result of the removal.




                                                 1
Case 3:19-cv-00879-MHL Document 5 Filed 11/27/19 Page 2 of 2 PageID# 54



DATED:         November 27, 2019



                              KASHYAP “KASH” PATEL



                              By:    /s/Steven S. Biss
                                     Steven S. Biss (VSB # 32972)
                                     300 West Main Street, Suite 102
                                     Charlottesville, Virginia 22903
                                     Telephone:      (804) 501-8272
                                     Facsimile:      (202) 318-4098
                                     Email:          stevenbiss@earthlink.net

                                     Counsel for the Plaintiff




                            CERTIFICATE OF SERVICE

       I hereby certify that on November 27, 2019 a copy of the foregoing was filed

electronically using the Court’s CM/ECF system, which will send notice of electronic

filing to counsel for the Defendants and any/all other interested parties receiving notices

via CM/ECF.




                              By:    /s/Steven S. Biss
                                     Steven S. Biss (VSB # 32972)
                                     300 West Main Street, Suite 102
                                     Charlottesville, Virginia 22903
                                     Telephone:      (804) 501-8272
                                     Facsimile:      (202) 318-4098
                                     Email:          stevenbiss@earthlink.net

                                     Counsel for the Plaintiff




                                            2
